Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 1 of 17




                          EXHIBIT 2
                     Defendant Roger Stone’s
                Motion to Dismiss the Complaint,
                Motion to Strike the Complaint, and
                        Motion for Sanctions
                    (filed September 18, 2020)
Filing Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 2 of 17
       # 113570375   E-Filed 09/18/2020 09:02:38 AM


                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

        LARRY KLAYMAN

                Plaintiff,

        v.                                                    CASE NO. 20-007120 CACE

        INFOWARS, LLC, et. al.

                Defendants

        ____________________________/

              DEFENDANT ROGER STONE’S MOTION TO DISMISS THE COMPLAINT,
              MOTION TO STRIKE THE COMPLAINT, AND MOTION FOR SANCTIONS


                Defendant, Roger Stone, through counsel, files this motion to dismiss for failure to timely

        serve the complaint within 120 days, pursuant to Fla. R. Civ. Pro. 1.070(j); motion to strike

        Plaintiff’s claims pursuant to Fla. R. Civ. P. 1.140(f); and, motion for sanctions for vexatious

        litigation.

                                               INTRODUCTION

                Plaintiff Klayman alleges that Defendant Roger Stone has engaged in defamation,

        defamation per se, and defamation by implication – and in this version of the lawsuit, unfair

        competition with added defendants from InfoWars, LLC. Roger Stone, by trade, is a political

        pundit and commentator who is well-known for making unconventional and sometime

        controversial statements to the media. Plaintiff is an attorney who is well-known for his

        ‘throwing something on the wall in the hopes that it sticks’ approach to filling lawsuits. In fact,

        Plaintiff “likens his legal work to a MIRV missile, outfitted with many nuclear warheads, ‘[a]t
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 3 of 17




   least one will get through to accomplish the mission,’”1 and has said that he’s filed “thousands”2

   of lawsuits. Indeed, Klayman revels in the notoriety he receives for his controversial, numerous,

   and unsuccessful lawsuits.3

           Klayman is on a vexatious campaign to sue Roger Stone throughout the country and this

   Circuit. Klayman has filed suit against Stone on behalf of himself or his select client, Jerome

   Corsi, no less than seven times since 2019. Usually alleging identical facts and causes of action

   variations depending on whether the case was filed in federal district court or state circuit court. 4

   Setting aside the merits of the lawsuit, Stone’s arguments in this motion are: 1) this case was not

   served in time (120 days) and therefore, this Court does not have jurisdiction; 2) this case cannot

   be filed in this Court because Klayman v. Stone, Case No. CACE 19-002672 (17th Jud. Cir., Fla.

   2019) was filed first and Klayman cannot file a new lawsuit with additional defendants in a new

   division; 3) the repeated filing of the same lawsuit over and over again, is vexatious litigation

   1
     David Montgomery, Can Larry Klayman make history with his NSA lawsuit?, The Washington Post Magazine,
   May 9, 2014, https://www.washingtonpost.com/lifestyle/magazine/can-larry-klayman-make-history-with-his-nsa-
   lawsuit/2014/05/08/0a858436-b5c0-11e3-8cb6-284052554d74_story.html?utm_term=.93d7fc5ef51e
   2
    Dana Milbank, Dana Milbank: Larry Klayman’s legal massacre, Florida Today, Jan. 3, 2015,
   https://www.floridatoday.com/story/opinion/columnists/syndicated/2015/01/03/dana-milbank-larry-klaymans-legal-
   massacre/21101645/.
   3
    Id. (“He uses litigation as a press strategy. His lawsuits allow him to uncover documents and depose officials,
   which makes news and gets him headlines. ‘You report more when I file a lawsuit,’ Klayman explained. ‘It’s like a
   prizefight.’”).
   4
     Corsi v. Stone, Case No. 1:19-cv-00324, filed in the United States District Court for the District of Columbia
   (dismissed). Corsi v. Caputo, Case No. 1:19-cv-01573-TJK (D.D.C.) (dismissed).

   Corsi v. Stone, Case No. 50-2019-CA-013711-XXXX-MB (15th Jud. Cir., Fla. 2019) (Newsmax, & Fairbanks)
   (summary judgment granted).

   Klayman v. Stone, Case No. 50-2019-CA-015104-XXXX-MB (15th Jud. Cir., Fla. 2019).

   Klayman v. Stone, Case No. CACE 19-002672 (17th Jud. Cir., Fla. 2019).

   Klayman v. Infowars, Stone, Case No. CACE-20-007120 (17th Jud. Cir., Fla. filed Apr. 28, 2020) and Corsi v.
   InfoWars, LLC & Stone, CACE 20-004473 (17th Jud. Cir., Fla. filed Mar. 11, 2020).

   Klayman v. InfoWars, LLC, 9:20-cv-80614 (S.D. Fla. 2020).


                                                           2
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 4 of 17




   and is subject of sanctions.

      I.       Motion to Dismiss – Failure to Serve Complaint within 120 days.

            Plaintiff Klayman has sued Roger Stone again. The allegations are typically the same –

   Stone said nasty things about me and Stone should therefore pay me tens-of-millions of dollars.

   None thus far has been successful. This lawsuit was filed after Klayman v. Stone, Case No.

   CACE 19-002672 (17th Jud. Cir., Fla. 2019) where Klayman sued Stone for the appearance

   Stone made on the subject matter InfoWars program. This lawsuit, although Klayman added

   InfoWars defendants, is the same as the original one.

            Klayman filed the complaint on April 28, 2020. He served the complaint on August 27,

   2020. See Exhibit – 1 (proof of service). Florida Rule of Civil Procedure 1.070(j) states that a

   summons must be served on a complaint within 120 days of the filing of the suit. It is a matter of

   jurisdiction. This Court lost jurisdiction on August 26, 2020 – one day late. Because Klayman

   failed to timely serve the complaint within 120 days, this Court is without jurisdiction and

   Klayman should not be able to refile in this Court. Klayman must consider the various rules and

   ethics relating to whether he can amend the original lawsuit in Klayman v. Stone, Case No.

   CACE 19-002672 (17th Jud. Cir., Fla. 2019). While it should not concern this Court, Klayman

   should be cautious about refiling because he filed an identical suit in the Western District of

   Texas against the same defendants. Corsi v. InfoWars, LLC, 1:20-cv-00298-LY (W.D. Tex.

   2020). The Court should dismiss this lawsuit with an instruction not to refile in this division.

      II.      Motion to Strike Plaintiff Klayman’s Statements

            As Mr. Klayman is aware, as a member of the Florida Bar: “[a] party may move to strike

   or the court may strike redundant, immaterial, impertinent, or scandalous matter from any

   pleading at any time.” Fla. R. Civ. P. 1.140(f). Furthermore, a motion to strike a matter as


                                                    3
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 5 of 17




   redundant, immaterial or scandalous should be “granted if material is wholly irrelevant, can have

   no bearing on equities, and no influence on the decision. Pentecostal Holiness Church v.

   Mauney, 270 So.2d 762, 769 (Fla. 4th DCA 1972). As such, Defendant Stone moves this Court

   to strike the following:

            “Awarding Plaintiff Klayman’s attorney’s fees and costs” (Compl. b). There is no statute

             or contract that supports such a remedy. As to FDUPTA claim under Chapter 501,

             Plaintiff does not allege a “good” or “service” that would provide for protection under the

             statute.

            “Awarding Plaintiff Klayman compensatory and actual including consequential and

             incidental damages in excess of $50,000,000 million U.S. Dollars.” (Compl. a). There is

             no basis in the complaint for such a request, nor is it jurisdictional.

            Klayman wasn’t threatened in “Mafia style,” nor does anything alleged in that paragraph

             have anything to do with the alleged cause of action. The entire complaint is littered with

             irrelevancies. See Klayman v. InfoWars, LLC, 9:20-cv-80614 (S.D. Fla. 2020) (Order) –

             Exhibit – 2.


             For these reasons, the Court should strike the unsubstantiated assertions pursuant to Rule

   1.140(f) of the Florida Rules of Civil Procedure.

      III.       Motion for Sanctions

             Klayman is a member of the Florida Bar. Even though he has filed pro se, he still is

   governed by the rules as if he is a lawyer for a party. He should be sanctioned for filing another

   duplicative and vexatious lawsuit against Roger Stone.


             The Court has inherent authority to sanction parties and counsel.



                                                        4
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 6 of 17




              This Court has explained that “[g]enerally, a court may only award
              attorney's fees when such fees are ‘expressly provided for by
              statute, rule, or contract.’ ” Bane v. Bane, 775 So.2d 938, 940
              (Fla.2000). However, since 1920, this Court has recognized the
              inherent authority of trial courts to assess attorneys' fees for the
              misconduct of an attorney in the course of litigation. See United
              States Sav. Bank v. Pittman, 80 Fla. 423, 86 So. 567, 572 (1920)
              [(foreclosure case)].

                                             ****

              As we have subsequently stated, “Clearly, a trial judge has the
              inherent power to do those things necessary to enforce its orders, to
              conduct its business in a proper manner, and to protect the court
              from acts obstructing the administration of justice.” Levin,
              Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. United
              States Fire Ins. Co., 639 So.2d 606, 608–09 (Fla.1994). Most
              recently, the Court in Bitterman v. Bitterman, 714 So.2d 356, 365
              (Fla.1998), recognized the inherent authority of a trial court to
              award attorneys' fees for bad faith conduct against a party, even
              though no statute authorized the award:

              The inequitable conduct doctrine permits the award of attorney's
              fees where one party has exhibited egregious conduct or acted in
              bad faith. Attorney's fees based on a party's inequitable conduct
              have been recognized by other courts in this country. See Vaughan
              v. Atkinson, 369 U.S. 527, 530–31, 82 S. Ct. 997, 8 L.Ed.2d 88
              (1962) (awarding attorney's fees based on respondent's
              “recalcitrance” and “callous” attitude); Rolax v. Atlantic Coast
              Line R.R. Co., 186 F.2d 473, 481 (4th Cir.1951) (holding that
              attorney's fees were justified because “plaintiffs of small means
              have been subjected to discriminatory and oppressive conduct by a
              powerful labor organization”). We note that this doctrine is rarely
              applicable. It is reserved for those extreme cases where a party acts
              “in bad faith, vexatiously, wantonly, or for oppressive
              reasons.” Foster v. Tourtellotte, 704 F.2d 1109, 1111 (9th
              Cir.1983) (quoting F.D. Rich Co. v. United States ex rel. Industrial
              Lumber Co., 417 U.S. 116, 129, 94 S. Ct. 2157, 2165, 40 L.Ed.2d
              703 (1974)). “Bad faith may be found not only in the actions that
              led to the lawsuit, but also in the conduct of the
              litigation.” Dogherra v. Safeway Stores, Inc., 679 F.2d 1293, 1298
              (9th Cir.1982) (quoting Hall v. Cole, 412 U.S. 1, 15, 93 S.Ct. 1943,
              1951, 36 L.Ed.2d 702 (1973)). This Court and other courts in this
              state have recognized that attorney's fees can be awarded in
              situations where one party has acted vexatiously or in bad
              faith. See Florida Patient's Compensation Fund v. Rowe, 472

                                               5
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 7 of 17




                  So.2d 1145, 1148 (Fla.1985) (“This state has recognized a limited
                  exception to this general American Rule in situations involving
                  inequitable conduct.”); Hilton Oil Transport v. Oil Transport
                  Co., 659 So.2d 1141, 1153 (Fla. 3d DCA 1995); In re Estate of
                  DuVal, 174 So.2d 580, 587 (Fla. 2d DCA 1965).

   Moakley v. Smallwood, 826 So. 2d 221, 223–24 (Fla. 2002).

          The filing of repetitive motions seeking to re-litigate claims which have previously been

   resolved on the merits is a ground for a court to consider sanctions against a pro se litigant. See

   Westbrook v. State, 149 So. 3d 723, 723–24 (Fla. 3d DCA 2014). “The right to proceed pro se

   may be forfeited where it is determined, after proper notice and an opportunity to be heard, that

   the party has abused the judicial process by the continued filing of successive, meritless or

   frivolous collateral claims in a criminal proceeding.” Id. (citing State v. Spencer, 751 So.2d 47

   (Fla.1999)). Certainly, the Bar and the courts expect more from its lawyers. Where a lawyer files

   abusive and repetitive claims without basis, the lawyer can be sanctioned. See The Florida Bar v.

   Thompson, 979 So. 2d 917, 920 (Fla. 2008) (citations omitted).

          The Court’s inherent authority to impose fees can extend to Corsi and counsel as well.

   See Thompson, 979 So. 2d at 920.

                  Both [Florida state courts] and the United States Supreme Court
                  have, when deemed necessary, exercised the inherent judicial
                  authority to sanction an abusive litigant. See, e.g., Martin v. D.C.
                  Court of Appeals, 506 U.S. 1, 113 S. Ct. 397, 121 L.Ed.2d 305
                  (1992); In re Sindram, 498 U.S. 177, 111 S.Ct. 596, 112 L.Ed.2d
                  599 (1991); In re McDonald, 489 U.S. 180, 109 S.Ct. 993, 103
                  L.Ed.2d 158 (1989); Fla. Bd. of Bar Exam'rs re Ramos, 17 So.3d
                  268 (Fla.2009); Fla. Bar v. Thompson, 979 So.2d 917
                  (Fla.2008); Hamilton v. State, 945 So.2d 1121 (Fla.2006); May v.
                  Barthet, 934 So.2d 1184 (Fla.2006); Sibley v. Fla. Judicial
                  Qualifications Comm'n, 973 So.2d 425 (Fla.2006). The need for
                  such a sanction lies in the protection of the rights of others to
                  timely review of their legitimate filings. See Martin, 506 U.S. at 3,
                  113 S.Ct. 397 (imposing sanction where petitioner's filings for
                  certiorari review had a deleterious effect on the Court's fair
                  allocation of judicial resources); Sibley, 973 So.2d at 426. The

                                                   6
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 8 of 17




                  resources of our court system are finite and must be reserved for
                  the resolution of genuine disputes. See Peterson v. State, 817 So.2d
                  838, 840 (Fla.2002). As noted by the United States Supreme Court,
                  “Every paper filed with the Clerk of this Court, no matter how
                  repetitious or frivolous, requires some portion of the institution's
                  limited resources. A part of the Court's responsibility is to see that
                  these resources are allocated in a way that promotes the interests of
                  justice.” In re McDonald, 489 U.S. at 184, 109 S. Ct. 993.

   The Florida Bar v. Kivisto, 62 So. 3d 1137, 1139 (Fla. 2011) (emphasis added).

          Klayman’s repeated filing of the same lawsuits occurs because he is not sanctioned for

   doing it. This is not a case where a young lawyer, overcome by zealousness, unconsciously

   backed up into a cactus. Klayman is an experienced lawyer who repeatedly has filed identical

   lawsuits (in this case over and over again), as part of a litigation strategy to harass –

   vexatiousness. Fees costs and an injunction should be imposed.


                                            CONCLUSION
          The motion to dismiss should be granted. The irrelevant and scandalous allegations in the

   complaint should be stricken, and Plaintiff should be sanctions with fees and costs, for filing a

   vexatious lawsuit in this Court. Lastly, the Court should enjoin Klayman on behalf of himself

   and Corsi to not file any lawsuits against Roger Stone in this Circuit unless it involves entirely

   new allegations.


                                                 Respectfully submitted,

                                                 Robert C. Buschel, Esq.
                                                 BUSCHEL GIBBONS, P.A.
                                                 One Financial Plaza
                                                 100 S.E. Third Avenue, Suite 1300
                                                 Fort Lauderdale, Florida 33394
                                                 Tele: (954) 530-5301
                                                 Email: Buschel@BGlaw-pa.com


                                                 By: __/s/ Robert C. Buschel________

                                                    7
Case 0:20-cv-61912-DPG Document 5-2 Entered on FLSD Docket 09/21/2020 Page 9 of 17




                                                         ROBERT C. BUSCHEL
                                                         Florida Bar No. 0063436



                                        CERTIFICATE OF SERVICE

          I hereby certify that on September 18, 2020, I electronically filed the foregoing with the

   Clerk of Court using Florida Efiling. I also certify that the foregoing document is being served

   this day on all counsel of record or pro se parties identified on the attached service list in the

   manner specified, either via transmission of Notices of Electronic Filing generated by Florida

   Efiling or in some other authorized manner for those counsel or parties who are not authorized to

   receive electronically Notice of Electronic filing.

                                                         BUSCHEL GIBBONS, P.A.


                                                         BY:_/s/ Robert Buschel_______
                                                         ROBERT C. BUSCHEL




                                                     8
       .. _'--7# 107101080 E-Filed 05/05/2020 07:27:41 PM
020 Page 10 of 17                              Exhibit -- 1


       F“
   FF I:                       IN THE CIRCUIT COURT OF THE
                                                              Warmth           jUD|C|AL CIRCUIT,
                                                                                   RIDA
                                        IN AND FOR_____________.___... COUNTY, FLO
   i
                                                                                                      CAGE-zooonza
                                                                            Case No.:
                                                                                                        Circuit Civil
                                                                            Division:
                         ' J   Lany Klayman              ,
                                               Petitioner,

                                 and


              __mfo_____ws.rs____LLc.em_____.
                     '                        Respondent.
                                                                                                                        <82?   '20
                        SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL         L ..
                 ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVID UO C, - I 07
                         CITATION: L’ASSIGNATION PERSONAL SUR UN IN DIV [DUEL

              TO/PARA/A: {enter other party’s full legal name} Racer Stone
              {address (including city and stateMacation for service} 4300 Bewiew Drive. Fort Lewerdale. FL. 33308

                                                              IMPORTANT
             A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
             file a written response to the attached complaint]petition with the clerk of this circuit court, located at:
             {Street address} 201 SE 8TH STREET. FORT LAUDERDALE, FL, 33301                                     -        .
             A phone call will not protect you. Your written response, including the case number given above and th
             names of the parties, must be ﬁled if you want the Court to hear your side of the case.
             If you do not ﬁle your written response on time, you may lose the case, and your wages, money, and
             property may be taken thereafter without further warning from the Court. There are other legal
             requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
             an attorney referral service or a legal aid office (listed in the phone book).
             If you choose to ﬁle a written response yourself, at the same time you ﬁle your written response to the
             Court, you must also serve a copy of your written response on the party serving this summons at:
             (Name and address of party serving summon5} Larry Klayman. 7050 W. Palmetto Park Rd, Boca Raton. FL, 33433




              If the party serving summons has designated email addressles) for service or is represented
                                                                                                              by an
              attorney, you may designate email addressles) for service by or on you. Service must be in accordanc
                                                                                                                  e
              WItI'I Florida Rule of Judicial Administration 2.516.
                                                                                                                          I
              Capies of all court documents in this case, including orders, are available at the Clerk
                                                                                                       of the Circuit
              Court's office. You may review these documents, upon request.
              You-must keep the Clerk of the Circuit Court's office notified of your
                                                                                     current address. (You may ﬁle
              Designataon of Current Mailing and Email Address, Florida Suprem
                                                                                 e Court Approved Family Law Form
Case 0:20-cv-61912-DPG
  Case 9:20-cv-80614-RKADocument
                         Document5-2
                                   4 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 09/21/2020
                                                            04/14/2020 Page
                                                                       Page 11
                                                                            1 ofof717

                                           Exhibit -- 2
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-80614-CIV-ALTMAN

   LARRY KLAYMAN,

          Plaintiff,
   v.

   INFOWARS, LLC, et al.,

         Defendants.
   _________________________________________/

                       ORDER REQUIRING MORE DEFINITE STATEMENT

          Larry Klayman was upset when Roger Stone called him “incompetent” on national

   television. See Complaint [ECF No. 1] ¶ 44. So, he filed this Complaint—which, when attachments

   are included—is 46 pages long. See id. at 1–46.

          In the Complaint, Klayman asserts five causes of actions against five Defendants.

   Somewhat surprisingly—given the allegations—none of the Defendants is named Roger Stone.

   Instead, Klayman has sued: Infowars, LLC; Free Speech Systems, LLC; Alex Jones; David Jones;

   and Owen Shroyer. See id. at 1. Against these Defendants, Klayman levies (1) three counts relating

   to Mr. Stone’s allegedly defamatory statements; (2) one count of Unfair Competition under the

   Lanham Act; and (3) one count of Unfair and Deceptive Trade Practices under the Florida

   Deceptive and Unfair Trade Practices Act (“FDUTPA”). See generally id. at 1–21.

          The Complaint, however, is a shotgun pleading. It is, in the words of the Eleventh Circuit,

   “replete with conclusory, vague, and immaterial facts not obviously connected to any particular

   cause of action.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir.

   2015); see also FED. R. CIV. P. 8(a) (“A pleading that states a claim for relief must contain . . . a

   short and plain statement of the claim showing that the pleader is entitled to relief.”
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 2 of 7Page
                                                               04/14/2020   Page 12
                                                                                 2 ofof717



    (emphasis added)).

           To give some notable examples, Klayman avers that “Defendant Alex Jones is a well-

    known extreme and totally discredited ‘conspiracy theorist’ and media personality.” Id. ¶ 6. He

    goes on to inform the Court that the “Sandy Hook families had to endure years of abuse and torture

    from Defendants before finally filing suit against numerous parties.” Id. ¶ 17. “Furthermore,” he

    continues, “Defendant Alex Jones in concert with the other Defendants propagated and promoted

    the ‘Pizzagate’ conspiracy on his show.” Id. ¶ 19. These statements are wholly irrelevant to the

    Complaint’s causes of action and serve none of its stated purposes: The Sandy Hook tragedy, for

    instance, plays no part in the Plaintiff’s claims, and Defendant Jones’ status as a conspiracy

    theorist—true or not—is similarly immaterial.

           Of course, if these deficiencies plagued only one or two sentences in an otherwise-

    compliant complaint, the Court might look the other way. But the whole Complaint is littered with

    ostentatious irrelevancy. Take, for example, paragraph 27, which reads as follows:

           27.     Stone likes to portray himself as Mafia, and indeed on information and
           belief has Mafia connections, frequently making reference to Mafia figures who he
           admires, as well as other unsavory types who have been alleged to have engaged in
           unethical and/or illegal behavior. For example, he frequently makes reference to
           his heroes being Hyman Roth in the ‘Godfather,” who was the movie version of
           Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his role in
           Watergate. In this regard, after Stone was indicted he held a press conference on
           the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was
           booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after
           he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had
           been employed by a Nixon group called CREEP, or the Committee to Reelect the
           President. Defendant Stone even has a large tattoo of Richard Nixon affixed to his
           back. Thus, given his admiration for persons such as these, particularly Mafia
           figures, his actions as pled herein can be taken as threats, as well as being
           defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable
           emotionally and physically to these threats. Stone’s intentional infliction of
           emotional distress and coercion and threats are intended to try even cause Plaintiff
           Corsi to have heart attacks and strokes, in order that Plaintiff will be unable to
           testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness
           and his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.”
                                                     2
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 3 of 7Page
                                                               04/14/2020   Page 13
                                                                                 3 ofof717



           Stone also fashions himself and indeed has the reputation, at a minimum, as being
           the preeminent “dirty trickster.” See “Get Me Roger Stone” on Netflix.

    Compl. ¶ 27 (grammatical errors in original).

           In just one paragraph, Klayman manages to reference the Mafia, Hyman Roth, Meyer

    Lansky, Roy Cohn, Richard Nixon, the Watergate Scandal, a “group called CREEP,” a “large

    tattoo of Richard Nixon,” an emotional support animal, an internet streaming service, a

    documentary, and the Mueller Indictment—not to mention several serious allegations of witness

    tampering and intimidation. Id. ¶ 27. This paragraph plainly violates FED. R. CIV. P. 10(b), which

    requires that “[a] party . . . state its claims or defenses in numbered paragraphs, each limited as far

    as practicable to a single set of circumstances.” (emphasis added).

           But the problem lies, not so much in the sheer number or variety of allegations—though

    these are, in themselves, problematic. The problem is, rather, that the Defendants cannot properly

    answer this paragraph with a simple “Admitted,” “Denied,” or “I don’t know”—as FED. R. CIV. P.

    8(b) requires them to do. After all, some of these “facts” are true, others may not be, some are

    factual averments, others are legal conclusions, and many more may be the kinds of things the

    Defendants know nothing about—all within a single paragraph.

           Again, it would be one thing if paragraph 27 were unique in this respect. But the entire

    Complaint is similarly deficient. So, for instance, whole pages of the Complaint are dedicated to

    Roger Stone’s pending criminal prosecution. See generally Compl. at 6–8. In fact, the Plaintiff

    attaches to the Complaint a copy of the indictment against Mr. Stone—this, despite the fact that

    Mr. Stone is not a party to this case. See id. at 21. Either way, the pending criminal prosecution

    against Mr. Stone is wholly irrelevant to the Plaintiff’s defamation claims.

           The Plaintiff’s decision to include a count of Unfair Competition under the Lanham Act



                                                      3
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 4 of 7Page
                                                               04/14/2020   Page 14
                                                                                 4 ofof717



    warrants separate discussion. See Compl. at 16–18. To have standing1 to bring a claim under the

    Lanham Act, the Plaintiff’s injuries must fall within the “zone of interests” the statute was intended

    to protect. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)

    (“The zone-of-interests test is therefore an appropriate tool for determining who may invoke the

    cause of action in § 1125(a).”). Identifying those interests “requires no guesswork, since the Act

    includes an ‘unusual, and extraordinarily helpful,’ detailed statement of the statute’s purposes.”

    Id. at 131 (citation omitted). Those “purposes” are set out in 15 U.S.C. § 1127, which provides:

           The intent of this chapter is to regulate commerce within the control of Congress
           by making actionable the deceptive and misleading use of marks in such commerce;
           to protect registered marks used in such commerce from interference by State, or
           territorial legislation; to protect persons engaged in such commerce against unfair
           competition; to prevent fraud and deception in such commerce by the use of
           reproductions, copies, counterfeits, or colorable imitations of registered marks; and
           to provide rights and remedies stipulated by treaties and conventions respecting
           trademarks, trade names, and unfair competition entered into between the United
           States and foreign nations.

           The Plaintiff’s alleged injury appears to lie well outside the zone of these interests. He

    alleges no use of a “mark,” mentions no “unfair competition,” claims no “counterfeiting,” and does

    not reference any international commerce. Instead, he brings a Lanham Act claim as an attorney

    whose reputation was (allegedly) harmed when a television personality (apparently) expressed a

    negative opinion of him. See Compl. ¶ 77 (“Defendants have made false and/or misleading

    statements that have deceived and/or had the tendency to deceive a substantial segment of the

    receiving audience.”). Because this injury does not plausibly fall within the purview of the Lanham

    Act’s “zone of interests,” its inclusion in the Complaint is purely “conclusory.”




    1
     It is the Court’s responsibility to “zealously insure that jurisdiction exists over a case.” Smith v.
    GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
                                                      4
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 5 of 7Page
                                                               04/14/2020   Page 15
                                                                                 5 ofof717



           At its core, the Plaintiff’s claim is straightforward: he was injured, he says, when a

    television personality defamed him on a national television program. Rather than plead these

    simple facts, however, the Plaintiff has delved deeply into the Defendants’ personal histories in a

    way that untethers most of his factual allegations from the Complaint’s causes of action. This type

    of shotgun pleading is inappropriate in federal court. See, e.g., Weiland, 792 F.3d at 1323 (“The

    unifying characteristic of all types of shotgun pleadings is that they fail to one degree or another,

    and in one way or another, to give the defendants adequate notice of the claims against them and

    the grounds upon which each claim rests.”).

           Nevertheless, the Eleventh Circuit has warned that a “district court abuses its discretion

    when it dismisses an action sua sponte without providing the plaintiff with notice of its intent to

    dismiss or an opportunity to respond, unless amendment would be futile or the complaint is

    patently frivolous.” Brinson v. Welsh, 709 F. App’x 582, 584 (11th Cir. 2017) (citing Surtain v.

    Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015) (cleaned up)). And this Court is not

    prepared (at least not yet) to say that the Complaint is “patently frivolous”—and so, it will not be

    dismissed.

           Fortunately, though, the Eleventh Circuit has approved of a less-drastic remedy in these

    circumstances: When faced with a shotgun pleading, the Circuit has said, district courts should sua

    sponte require the plaintiff to amend his complaint before the defendant wastes resources

    responding to a pleading that patently violates the Federal Rules of Civil Procedure. See, e.g.,

    Ferrell v. Durbin, 311 F. App’x 253, 259 n.8 (11th Cir. 2009) (“When presented with a shotgun

    complaint, the district court should order repleading sua sponte.”); Davis v. Coca-Cola Bottling

    Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (“In light of defense counsel’s failure to request

    a repleader, the court, acting sua sponte, should have [required a more definite statement].”

                                                     5
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 6 of 7Page
                                                               04/14/2020   Page 16
                                                                                 6 ofof717



    (cleaned up)); Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 n.5

    (11th Cir. 1996) (“On examining those pleadings, the court, acting sua sponte, should have struck

    the plaintiff’s complaint, and the defendants’ answer, and instructed plaintiff’s counsel to file a

    more definite statement.”); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th

    Cir. 2014) (“[W]hy should parties wait until discovery to identify, with precision, the subject of

    the litigation? That is exactly backward. Civil pleadings are supposed to mark the boundaries for

    discovery; discovery is not supposed to substitute for definite pleading.”); Wagner v. First Horizon

    Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) (“[Shotgun] pleadings divert already stretched

    judicial resources into disputes that are not structurally prepared to use those resources

    efficiently.”); Byrne v. Nezhat, 261 F.3d 1075, 1130 (11th Cir. 2001) (“[S]hotgun pleadings wreak

    havoc on the judicial system.”).

           This Court will follow that admonition here and require the Plaintiff to amend his

    Complaint before any response is filed.

           Accordingly, the Court hereby

           ORDERS as follows:

           1. The Plaintiff shall, by April 23, 2020, file an Amended Complaint that

               complies with the Eleventh Circuit’s holding in Weiland, the Federal Rules of

               Civil Procedure, and this Order. In particular, the Plaintiff shall remove all

               references to irrelevant, conclusory, and scandalous material.

           2. The Plaintiff shall then serve a copy of the Amended Complaint, together with

               this Order, on each of the Defendants.




                                                     6
Case 0:20-cv-61912-DPG
  Case      Case 1:20-cv-00298-LY
       9:20-cv-80614-RKA  Document
                           Document5-2
                                   Document
                                     4 Entered
                                            57-2
                                       Entered on
                                               on FLSD
                                                  Filed 09/02/20
                                                  FLSD  Docket
                                                        Docket 09/21/2020
                                                                 Page 7 of 7Page
                                                               04/14/2020   Page 17
                                                                                 7 ofof717



          3. If the Plaintiff chooses to include his Lanham Act claim in his Amended

             Complaint, he must SHOW CAUSE, by April 27, 2020, that he has standing

             to pursue that claim.

          4. Failure to comply with this Order will result in dismissal without prejudice and

             without further notice.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of April 2020.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE
    cc:   counsel of record




                                                  7
